UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-2137


STARSHA M. SEWELL,

                    Plaintiff - Appellant,

             v.

DAVID WAGNER, ESQ.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:16-cv-02458-GJH)


Submitted: January 25, 2018                                       Decided: January 30, 2018


Before DUNCAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Starsha M. Sewell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Starsha M. Sewell appeals the district court’s orders dismissing this action for

failure to state a claim and denying her motions for reconsideration. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Sewell v. Wagner, No. 8:16-cv-02458-GJH (D. Md. July 27, Aug. 29,

and Sept. 18, 2017).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            AFFIRMED




                                           2